Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
 
Status of the Claims
Pursuant to the amendment dated 04/04/2022, new claims 45-70 have been added.  Claims 35-38 had been cancelled in a previous communication.  Claims 32-34 and 39-70 are pending.  Claims 43 and 44 stand withdrawn without traverse.  

Claims 32-34, 39-42, and 45-70 are under current examination.
All rejections not reiterated have been withdrawn.
Claims 45-70 are free of the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 45 requires the formation of an aggregate to produce the carboxylate ligand modified ferric iron hydroxide formulation of claim 32; however, claim 32 requires the functional limitation that no aggregates exist upon dispersion in water of the composition comprising a carboxylate ligand modified ferric iron hydroxide material.  As the claim is currently worded, it may be interpreted to be internally contradictory as requiring agglomerates but also excluding agglomerates.  Clarification is required. 

Claim 63 requires that the ligand disrupt the structure of the carboxylate ligand modified ferric iron hydroxide formulation as determined using X-ray diffraction; however, the ligand is a part of said structure, therefore it is unclear how it can disrupt the structure.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 45-70 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claim 45 requires the formation of an aggregate to produce the carboxylate ligand modified ferric iron hydroxide formulation of claim 32; however, claim 32 requires the functional limitation that no aggregates exist upon dispersion in water of the composition comprising a carboxylate ligand modified ferric iron hydroxide material.  As such, claim 45 appears to fall outside the scope of claim 32, from which it depends.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the improper dependency concerns outlined above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 32-34 and 39-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 7,943,664 in view of Powell et al. (US 8,058,462; issue date: 11/15/2011). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.

Inter alia, the claims of the ‘664 patent embrace a solid ligand-modified poly oxo-hydroxy metal ion material represented by the formula (MxLy(OH)n), wherein M represents one or more metal ions that comprise Fe3+ ions, L represents one or more ligands that comprise a carboxylic acid ligand, or an ionized form thereof, and OH represents oxo or hydroxy groups and wherein the material has a polymeric structure in which the ligands L are non stoichiometrically substituted for the oxo or hydroxy groups.  The examiner considers the “non-stoichiometrically substituted ligands” to be substantially random, because the ‘664 specification indicates this to be the case (col 2, lines 40-41).  
With regard to claim 32 and with regard to the limitation of claim 32 “and wherein on dispersion in water the material produces a microparticulate ferric iron fraction comprising less than 3.0% of the total ferric iron present in the material when dispersed in water at a concentration of 40 mM, and is free of agglomerates”, the instant specification indicates that this means “[a]fter they have been dried, when the carboxylate ligand modified ferric iron hydroxides materials of the present invention are dispersed in water at 40 mM Fe they produce small amounts or substantially no microparticulate fraction, with the ferric iron phase distribution being between soluble material and a nanoparticulate fraction” (see pages 14-15 of the instant specification for further details).  Claim 33 of the ‘664 patent states that the final particle size of the ferric iron composition is altered but the claims of the ‘664 patent do not recite a limitation on the proportion of iron in the microparticulate size range vs. soluble iron or iron having particles in the nanometer size range. 
Powell discloses that the carboxylate ligand modified ferric iron hydroxide material can contain ligands such as adipate, succinate, or tartrate, and discloses “[t]here is especially an increase in smaller particle sizes with increasing tartrate concentrations indicating less aggregation of the primary particles with increasing L content” (col 27, lines 1-5; Fig 17).  Powell discloses further: A study of the particle size distribution after passage through the modified gastrointestinal digestive assay of some tartrate-modified poly oxo-hydroxy ferric iron material is shown in FIG. 17. Changing the M:L ratio (first vs second bar), pH of preparation (second vs third bar) and type of ligand B (fourth bar) clearly affects the size of particles obtained and therefore disaggregation/dissolution profiles. There is especially an increase in smaller particle sizes with increasing tartrate concentrations indicating less aggregation of the primary particles with increasing L content. In addition, the higher the pH of preparation, the smaller the resulting particle size.” (See para bridging col 26-27.)  It would have been prima facie obvious to adjust the particle size and extend of agglomeration of the carboxylate ligand modified ferric iron hydroxide composition embraced by the ‘664 patent.  The skilled artisan would have been motivated to reduce the particle size in the nanoscale range in order to optimize disaggregation/dissolution profile of the iron.  The skilled artisan would have had a reasonable expectation of success because the carboxylate ligand modified ferric iron hydroxide materials of the ‘664 patent are made by a comparable method to those of Powell and tartaric acid is a carboxylic acid as required for the “L” moiety of the ‘664 claims. 
With regard to claim 33, the ligand may be adipate.  
With regard to claims 34, as noted above, it would be prima facie obvious to use adipate, succinate, or tartrate as the ligand in the composition embraced by the ‘664 patent.  
With regard to claim 39, as noted above, it would be prima facie obvious to use tartrate as the ligand in the structure embraced by the ‘664 patent.  
With regard to claims 40, the claims of the ‘664 patent embrace a carboxylate ligand modified ferric iron hydroxide material formed from a solution containing the solution contains 20 to 100 mM Fe3+ and 50 to 250 mM adipic acid.  This would give one having ordinary skill in the art a starting point for optimizing the final amount of ferric ion in the coordination product.  
With regard to claim 42, the claims of the ‘664 patent embrace formulating the ligand modified ferric iron hydroxide composition.  The ‘664 specification indicates that the term “formulation” embraces tablets or capsules (col 12, lines 5-10).

Claims 32-34 and 39-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-67 of U.S. Patent No. 8,058,462. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.

Inter alia, the claims of the ‘462 patent embrace a solid ligand-modified poly oxo-hydroxy metal ion material represented by the formula (MxLy(OH)n), wherein M represents one or more metal ions that comprise Fe3+ ions, L represents one or more ligands that comprise a carboxylic acid ligand, or an ionized form thereof, and OH represents oxo or hydroxy groups and wherein the material has a polymeric structure in which the ligands L are randomly, non-stoichiometrically substituted for the oxo or hydroxy groups.  With regard to the limitation “and wherein on dispersion in water the material produces a microparticulate ferric iron fraction comprising less than 3.0% of the total ferric iron present in the material when dispersed in water at a concentration of 40 mM, and is free of agglomerates”, the instant specification indicates that this means “[a]fter they have been dried, when the carboxylate ligand modified ferric iron hydroxides materials of the present invention are dispersed in water at 40 mM Fe they produce small amounts or substantially no microparticulate fraction, with the ferric iron phase distribution being between soluble material and a nanoparticulate fraction” (see pages 14-15 of the instant specification for further details).  The specification indicates that the claimed invention embraces materials having particle size in the nanoscale range: “There is especially an increase in smaller particle sizes with increasing tartrate concentrations indicating less aggregation of the primary particles with increasing L content” (col 27, lines 1-5; Fig 17).  
With regard to claim 33, the ligand may be adipate.  
With regard to claims 34, the ratio of ferric ion to ligand (M:L) may be from 5:1 to 1:5 (see claim 55 of the ‘462 patent).
With regard to claim 39, the ligand may be tartrate (claim 52).  
With regard to claims 40, the claims of the ‘462 patent embrace a carboxylate ligand modified ferric iron hydroxide material formed from a solution containing the solution contains 20 to 100 mM Fe3+ and 50 to 250 mM adipic acid and the ratio of ferric iron to ligand is between about 5:1 to 1:5.  This would give one having ordinary skill in the art a starting point for optimizing the final amount of ferric ion in the coordination product.  
With regard to claim 41, the invention embraces carboxylate ligand modified ferric iron hydroxide having particle size falling mostly within the range of 5-20 nm (figure 17 shows the particle size distribution when the ligand is tartrate in the fourth bar (FeOHT-2:1-TRP15 pH = 3.5; 5-20 nm (grey section; col 9 lines 30-36).  
With regard to claim 42, the claims of the ‘462 patent embrace formulating the ligand modified ferric iron hydroxide composition in a composition for administration to a subject.  The ‘462 specification indicates that the term “composition for administration to a subject” embraces tablets or capsules (col 14, lines 47-49).

Response to Arguments
Applicant's arguments filed 04/04/2022 with regard to claims 32-34 and 39-42 have been fully considered but they are not persuasive.

Applicant’s arguments are largely cumulative and have been answered in the final Office action mailed 01/25/2022.  The examiner’s positions are replicated below for convenience.  

On page 9 of the remarks, Applicant points to the limitation of instant claim 32 reciting “on dispersion in water the material produces a microparticulate ferric iron fraction comprising less than 3.0% of the total ferric iron present in the material when dispersed in water at a concentration of 40mM Fe”, and is free of agglomerates.  Applicant quotes the rejection stating that Powell I does not teach the proportion of iron in the microparticulate size range vs. soluble iron.  On page 8, Applicant argues further that Powell II also does not teach this limitation.  
This argument is not persuasive because it does not address the teaching in the cited patents that indicates that the percentage of iron in the microparticulate fraction/particle size as well as the tendency to aggregate/disaggregate of the IHAT embraced by the ’664 and ‘462 patents is a readily adjustable parameter.  The examiner has cited e.g. Powell as disclosing that the carboxylate ligand modified ferric iron hydroxide material can contain ligands such as adipate, succinate, or tartrate, and discloses “[t]here is especially an increase in smaller particle sizes with increasing tartrate concentrations indicating less aggregation of the primary particles with increasing L content” (col 27, lines 1-5; Fig 17).  Powell discloses further: A study of the particle size distribution after passage through the modified gastrointestinal digestive assay of some tartrate-modified poly oxo-hydroxy ferric iron material is shown in FIG. 17. Changing the M:L ratio (first vs second bar), pH of preparation (second vs third bar) and type of ligand B (fourth bar) clearly affects the size of particles obtained and therefore disaggregation/dissolution profiles. There is especially an increase in smaller particle sizes with increasing tartrate concentrations indicating less aggregation of the primary particles with increasing L content. In addition, the higher the pH of preparation, the smaller the resulting particle size.” (See para bridging col 26-27.)  It would have been prima facie obvious to adjust the particle size of the carboxylate ligand modified ferric iron hydroxide composition embraced by the ‘664 patent.  The skilled artisan would have been motivated to reduce the particle size in the nanoscale range in order to optimize disaggregation/dissolution profile of the iron.  The skilled artisan would have had a reasonable expectation of success because the carboxylate ligand modified ferric iron hydroxide materials of the ‘664 patent are made by a comparable method to those of Powell and tartaric acid is a carboxylic acid as required for the “L” moiety of the ‘664 claims. 
This position that the cited patents and prior art teaches optimizing the particle size and agglomeration/deagglomeration of the IHAT material is not traversed anywhere in the arguments therefore the obviousness conclusion is maintained.  

On page 10, Applicant points to the discussion in the instant specification of the Powell II publication, referencing the WO 2008/96130, which is the same disclosure.  The instant specification states that the precipitate of the WO 2008/96130 document (i.e. the precipitate of Powel II) is dried by oven drying at 45ºC for 4-14 days or freeze drying at -20ºC and 0.4 mbar for a longer period.  Applicant cites the instant specification as stating that there is need in the prior art to improve the methods used for the production of these materials such that the materials are produced cheaply at scale.  Applicant argues that the present invention is directed to improved forms of IHAT and ligand modified iron hydroxide supplements more generally, and improved synthesis methods thereof.  Applicant cites the specification where the prior art methods are described as having a lengthy and energy intensive drying step.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., improved synthesis methods for IHAT, methods for producing IHAT cheaply and at scale) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

On page 10, Applicant argues further that part of the material formed by prior art methods may not re-disperse once back in water, reducing intestinal bioavailability.  Applicant argues that iron content in the product produced by prior art methods is reduced as it is diluted by all the unused reactant material.  The instant invention achieves the goal of removing unused reactant material and retaining the particles of carboxylate ligand modified ferric iron hydroxides in a form in which they are bioavailable.  
The examiner notes that the claims do not recite limitations that provide a structural distinction between the inventions of the ‘664 and ‘462 patents/Powell I and Powell II, and the instant invention.  Although the particles of the cited patents/prior art may be produced by different methods, and although this may lead to structural differences in the particle, no such patentably distinct limitation is recited in the instant claims.  Instead, the claims, as they are currently worded embrace patentably indistinct, obvious variations of the particles embraced by the ‘664 and ‘462 patents/Powell I and Powell II.  Although claim 40 requires that the carboxylate ligand modified ferric iron hydroxide has an iron content of at least 10% Fe, the examiner considers the ‘664 and ‘462 patents to disclose a ratio of starting material that makes the claimed iron content achievable (see the rejection above: the claims of the ‘462 patent embrace a carboxylate ligand modified ferric iron hydroxide material formed from a solution containing the solution contains 20 to 100 mM Fe3+ and 50 to 250 mM adipic acid and the ratio of ferric iron to ligand is between about 5:1 to 1:5.  This would give one having ordinary skill in the art a starting point for optimizing the final amount of ferric ion in the coordination product.)  Although the method according to the prior art exemplified in the instant specification may result in an overall lower iron content than the percentage required by instant claim 40, the scope of the ‘664 and ‘462 patents is considered to embrace the range recited in the instant clams, absent evidence to the contrary.  

On pages 10-11, Applicant explains that the above noted problems were solved by using water miscible non-aqueous solvents in the recovery of carboxylate ligand modified ferric iron hydroxide.  The inventive method leads to modified ferric iron oxo-hydroxides materials having smaller primary particle sizes as compared to the prior art methods, which are therefore more easily dissolved under lysosomal conditions within intestinal cells and have improved bioavailability for oral delivery.  Applicant cites the limitation of instant claim 32 requiring that the “material produces a microparticulate ferric iron fraction comprising less than 3.0% of the total ferric iron present in the material when dispersed in water at a concentration of 40mM Fe, and is free of agglomerates” and contrasts this to prior art that disperses to produce microparticulate ferric iron fraction containing about 5 to 10 % of the total iron content.  Applicant lists several advantages of the instant invention including appropriate dissolution rates, reduction in carboxylate content and corresponding increase in overall iron content and reduced aggregation and/or agglomeration of a fraction of the dried material is reduced.  Applicant restates that the prior art does not teach the limitation that “the material produces a microparticulate ferric iron fraction comprising less than 3.0% of the total ferric iron present in the material when dispersed in water at a concentration of 40mM Fe”.  
Please see above regarding the examiner’s position that the arguments regarding differences in the method used to generate the IHAT materials of the prior art vs. methods used to generate the claimed invention do not patentably define over the prior art because the claims are directed to a product, not the method of making a product.  Also see above regarding the examiner’s position that particle size and tendency to disaggregate are optimizable parameters; no arguments to traverse this position have been presented.  The advantages of the present invention are noted; however, the claims remain prima facie obvious as no structural limitations are recited that distinguish from the inventions of the ‘664 and ‘462 patents.  

On pages 11-12, Applicant references a previously submitted declaration by Dr. Nuno Faria.
The previously filed declaration is not persuasive for reasons of record.  See pages 15-18 of the Office action mailed 01/25/2022.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 32-34 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Powel et al (US 7,943,664; issue date: 05/17/2012) in view of Powell et al. (US 8,058,462; issue date: 11/15/2011).

Claims 32-34 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 8,058,462; issue date: 11/15/2011).


The claims are rejected as obvious over the disclosures listed in the rejection statements above under 35 USC 103 exactly as set forth in the double patenting rejection above.  

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive.  On page 13, Applicant cites the arguments presented to traverse the nonstatuotory double patenting rejections above.  The examiner maintains the obviousness conclusion for the same reasons detailed in the response to arguments section immediately following the double patenting rejections.  

Conclusion
No claims are allowed.                                                                                
                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617